Supreme Court

                                                                      No. 2018-304-Appeal.
                                                                      (P 11-236)

                   Ana Tsonos                      :

                        v.                         :

                Nicholas Tsonos.                   :



                                            ORDER

       This case came before the Supreme Court pursuant to an order directing the parties to

appear and show cause why the issues raised in this appeal should not be summarily decided. The

defendant, Nicholas Tsonos, appeals from a Family Court order granting the motion of the

plaintiff, Ana Tsonos, to relocate to Florida with the parties’ three minor children.           After

considering the parties’ written and oral submissions and reviewing the record, and in light of

information revealed at oral argument, we dismiss this appeal as moot.

       Comprehensive details on this case are available in Tsonos v. Tsonos, No. 2018-150, ---

A.3d --- (R.I. 2019). Ana and Nicholas1 were married in August 2003, and they had three children.

Ana filed for divorce in February 2011, citing irreconcilable differences. The parties entered into

a marital settlement agreement in August 2011, and final judgment entered in the divorce on

February 14, 2012. The agreement provided, among other terms, that the parties share joint




1
  We refer to the parties in this case by their first names for the sake of clarity because they share
the same surname. We intend no disrespect by doing so.
                                                  1
custody of their three minor children and assigned physical possession to Ana with visitation for

Nicholas.

       On April 25, 2018, prior to the above appeal being docketed in this Court, Ana filed a

motion in the Family Court to relocate to Florida with the three children, and Nicholas objected.

The case was docketed in this Court, and we remanded it to the Family Court on June 28, 2018.

The motion was heard on July 19, 2018, during which hearing Ana testified that she wished to

relocate because she had received a job offer to be a fourth-grade teacher at a public school in Fort

Myers, Florida. The trial justice granted Ana’s motion in a bench decision rendered on July 26,

2018, and Nicholas filed a notice of appeal.

       During oral argument before this Court on October 3, 2019, Ana’s counsel represented that

Ana had not accepted the job in Florida and is currently working at a private school in Providence.

The issues raised in the instant appeal are therefore moot because Ana is no longer seeking to

relocate to Florida; the trial justice’s decision was based upon Ana’s testimony regarding a

particular job offer in Florida and the logistics of moving to Florida, but ultimately Ana did not

move. The order of the Family Court no longer has any effect. Accordingly, we dismiss this

appeal and remand the record of the case to the Family Court.

       Entered as an Order of this Court this 18th day of December, 2019.

                                                      By Order,

                                                                 /s/
                                                      _________________________________
                                                      Clerk




                                                 2
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        Ana Tsonos v. Nicholas Tsonos.
                                     No. 2018-304-Appeal.
Case Number
                                     (P 11-236)
                                     December 18, 2019
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     Providence County Family Court
Source of Appeal
                                     General Magistrate Felix E. Gill
Judicial Officer From Lower Court
                                     For Plaintiff:

Attorney(s) on Appeal                Tiffinay A. Antoch, Esq.
                                     For Defendant:

                                     Nicholas Tsonos, Pro Se




SU‐CMS‐02B (revised November 2016)